ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Agile RF, Inc.                             )      ASBCA Nos. 59406, 59407
                                           )
Under Contract Nos. W15P7T-04-C-P424       )
                    W15P7T-06-C-P421       )
                    H94003-06-C-0606       )
                    H94003-06-C-0611       )
                    Wl5P7T-06-C-T211       )
                    W911QX-06-C-0137       )
                    N68335-08-C-0058       )

APPEARANCES FOR THE APPELLANT:                    Lisa M. Marchese, Esq.
                                                  Traeger Machetanz, Esq.
                                                   Davis Wright Tremaine LLP
                                                   Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Robert L. Due caster, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 28 July 2015




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59406, 59407, Appeals of Agile RF,
Inc., rendered in conformance with the Board's Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2